UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Money Market Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: June 30, 2008 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 6/30/08 (Unaudited) CORPORATE BONDS AND NOTES (35.5%)(a) Yield (%) Maturity date Principal amount Value Allstate Life Global Funding II sr. notes FRN, Ser. MTN (M) 3.058 3/20/13 $32,000,000 $32,000,000 American Honda Finance Corp. 144A FRN, Ser. MTN1 2.840 4/14/09 22,000,000 22,000,000 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) (M) 2.892 3/1/13 22,000,000 22,000,000 Banco Espanol de Credito S.A. 144A sr. unsub. unsec. notes FRN (Spain) 2.734 8/11/08 19,000,000 19,000,000 Bank of America N.A. FRN, Ser. BKNT 2.716 8/11/08 22,000,000 22,000,000 Bank of America N.A. sr. unsec. notes FRN, Ser. BKNT (M) 3.208 4/3/14 41,000,000 41,000,000 Bank of Ireland sr. unsec. notes FRN, Ser. MTN (Ireland) 2.819 12/19/08 24,000,000 23,970,993 Bank of Ireland unsec. notes FRN, Ser. XMTN (Ireland) 2.492 9/19/08 23,000,000 23,000,000 Bank of New York Co., Inc. (The) 144A sr. unsec. notes FRN, Ser. XMTN 2.459 11/7/08 20,000,000 20,000,000 Bank of Nova Scotia 144A FRN, Ser. MTN (Canada) (M) 2.771 4/9/13 24,000,000 24,000,000 Bank of Scotland PLC 144A FRN, Ser. MTN* (United Kingdom) 2.448 10/8/08 25,000,000 25,000,000 BNP Paribas 144A FRN (France) 2.719 8/19/08 20,000,000 20,000,000 BP Capital Markets PLC company guaranty unsec. notes FRN (United Kingdom) (M) 2.791 12/10/12 17,000,000 17,000,000 Caisse Nationale des Caisses d'Epargne et de Prevoyance 144A FRB (France) 2.706 9/9/08 27,000,000 27,000,000 Citigroup Funding, Inc. company guaranty FRN, Ser. D 2.685 8/13/08 35,000,000 35,000,000 Commonwealth Bank of Australia 144A sr. unsub. unsec. notes FRN (Australia) (M) 2.884 1/3/13 10,000,000 10,000,000 Credit Agricole S.A. 144A FRN (United Kingdom) 2.910 8/22/08 26,000,000 26,000,000 Credit Agricole S.A. 144A FRN (United Kingdom) 2.791 7/21/08 31,000,000 31,000,000 Danske Bank A/S 144A FRN (Denmark) 2.472 9/19/08 19,000,000 19,000,000 DnB NOR Bank ASA 144A FRN (Norway) 2.493 9/24/08 31,000,000 31,000,000 General Electric Capital Corp. sr. unsec. notes FRN, Ser. A 3.000 2/2/09 20,000,000 20,015,155 HSBC USA, Inc. sr. unsec. notes FRN, Ser. * 2.481 10/15/08 36,000,000 36,000,000 IBM International Group Capital, LLC 144A company guaranty sr. notes FRN (International Business Machines Corp. (Letter of credit (LOC))) (M) 2.869 6/26/14 23,065,000 23,065,000 ING Bank NV 144A FRN (Netherlands) (M) 3.059 3/26/14 20,000,000 20,000,000 ING Bank NV 144A FRN, Ser. MTN (Netherlands) 3.138 6/15/09 22,700,000 22,700,000 ING USA Global Funding Trust FRN, Ser. MTN (M) 3.143 6/19/13 21,940,000 21,940,000 Lehman Brothers Holdings, Inc. FRN, Ser. MTNA 2.808 8/27/08 15,400,000 15,400,000 Lloyds TSB Group PLC 144A FRN, Ser. EXT (United Kingdom) 2.632 9/5/08 27,500,000 27,500,000 Merrill Lynch & Co., Inc. sr. unsec. notes FRN 2.641 8/15/08 26,650,000 26,650,000 Merrill Lynch & Co., Inc. sr. unsec. notes FRN, Ser. C 2.611 8/14/08 14,500,000 14,500,000 Merrill Lynch & Co., Inc. sr. unsec. notes FRN, Ser. MTN 2.621 8/22/08 30,000,000 30,000,000 Metropolitan Life Global Funding I 144A sr. notes FRN 3.085 4/13/09 21,500,000 21,500,000 Metropolitan Life Global Funding I 144A sr. unsub. notes FRN (M) 2.960 1/9/13 35,000,000 35,000,000 Monumental Global Funding III 144A FRN 2.851 1/15/09 17,000,000 17,000,000 National Australia Bank, Ltd. 144A FRB (Australia) 2.448 9/5/08 11,000,000 11,000,000 National Australia Bank, Ltd. 144A FRN (Australia) (M) 2.882 2/6/14 18,000,000 18,000,000 Nordea Bank AB 144A dep. notes FRN (Sweden) 2.468 10/10/08 20,000,000 20,000,000 Pacific Life Global Funding 144A sr. unsec. notes FRN (M) 2.984 2/9/13 18,000,000 18,000,000 Pricoa Global Funding I 144A FRN (M) 2.955 2/13/13 29,000,000 29,000,000 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 2.871 5/15/14 30,000,000 30,000,000 Royal Bank of Scotland Group PLC 144A sr. notes FRN (United Kingdom) 2.959 9/26/08 10,000,000 10,001,534 Societe Generale unsec. notes FRN, Ser. MTN (France) 2.459 10/1/08 15,000,000 15,000,000 Svenska Handelsbanken AB FRN, Ser. MTN (Sweden) 2.471 9/19/08 17,000,000 16,992,911 Svenska Handelsbanken AB 144A FRN (Sweden) 2.938 8/6/09 18,000,000 18,000,000 Svenska Handelsbanken AB 144A sr. unsec. notes FRN (Sweden) (M) 3.200 5/23/14 25,000,000 25,000,000 Totta Ireland PLC 144A bank guaranty FRB (Portugal) 2.458 9/5/08 29,200,000 29,200,000 Toyota Motor Credit Corp. FRN, Ser. MTN 2.493 6/19/09 17,170,000 17,170,000 Toyota Motor Credit Corp. sr. unsec. notes FRN, Ser. B 2.430 6/26/09 20,000,000 20,000,000 Toyota Motor Credit Corp. sr. unsec. notes FRN, Ser. B 2.210 3/18/09 30,000,000 30,000,000 UniCredito Italiano 144A bank guaranty FRN (Ireland) 2.706 8/8/08 23,000,000 23,000,000 Wachovia Bank NA sr. unsec. notes FRN, Ser. BKNT 3.100 8/4/09 31,000,000 31,000,000 Wells Fargo Bank NA FRN, Ser. BKNT 2.633 5/28/09 21,940,000 21,940,000 Westpac Banking Corp. 144A FRN (Australia) 2.471 9/15/08 24,000,000 24,000,000 Westpac Banking Corp./NY 144A FRN 2.440 9/5/08 21,000,000 21,000,000 Total corporate bonds and notes (cost $1,249,545,593) ASSET-BACKED COMMERCIAL PAPER (28.6%)(a) Yield (%) Maturity date Principal amount Value Atlantic Asset Securitization Corp. 2.627 7/17/08 $29,350,000 $29,315,824 Atlantis One Funding Corp. 2.840 9/12/08 21,000,000 20,879,915 Atlantis One Funding Corp. 2.820 9/11/08 22,000,000 21,876,800 Atlantis One Funding Corp. 2.769 7/1/08 20,000,000 20,000,000 Atlantis One Funding Corp. 2.556 7/3/08 17,603,000 17,600,506 Beagle Funding, LLC 2.985 11/28/08 18,500,000 18,273,375 Beagle Funding, LLC 2.823 8/28/08 40,000,000 39,819,556 Beagle Funding, LLC 2.771 8/21/08 30,000,000 29,883,125 Bryant Park Funding, LLC 2.830 9/15/08 30,000,000 29,822,033 Citibank Credit Card Issuance Trust Dakota Notes 2.901 9/16/08 20,000,000 19,876,800 Citibank Credit Card Issuance Trust Dakota Notes 2.862 8/14/08 10,000,000 9,965,167 Citibank Credit Card Issuance Trust Dakota Notes 2.734 8/15/08 23,000,000 22,921,800 Gemini Securitization Corp., LLC 2.901 9/23/08 30,300,000 30,096,384 Gemini Securitization Corp., LLC 2.662 8/1/08 45,000,000 44,897,309 Gemini Securitization Corp., LLC 2.598 8/25/08 30,000,000 29,881,750 Gotham Funding Corp. 2.755 7/11/08 36,531,000 36,503,094 LMA Americas, LLC 2.979 8/7/08 21,000,000 20,935,898 LMA Americas, LLC 2.906 7/17/08 36,000,000 35,953,600 Old Line Funding Corp. 2.572 7/25/08 19,460,000 19,426,788 Starbird Funding Corp. 3.175 7/7/08 24,000,000 23,987,400 Starbird Funding Corp. 3.166 7/23/08 35,000,000 34,932,839 Starbird Funding Corp. 3.097 7/28/08 25,000,000 24,942,438 Starbird Funding Corp. 3.024 9/29/08 26,000,000 25,805,000 Starbird Funding Corp. 3.023 9/10/08 20,000,000 19,881,667 Three Pillars Funding Corp. 2.806 7/18/08 22,000,000 21,970,911 Three Pillars Funding Corp. 2.637 8/20/08 20,000,000 19,927,222 Thunder Bay Funding, Inc. 2.633 7/21/08 33,000,000 32,951,967 Thunder Bay Funding, Inc. 2.611 7/24/08 25,000,000 24,958,472 Tulip Funding Corp. 2.655 7/8/08 25,000,000 24,987,118 Tulip Funding Corp. 2.606 7/7/08 23,000,000 22,990,033 Variable Funding Capital Co., LLC 2.870 7/14/08 30,000,000 29,969,125 Victory Receivables Corp. 2.709 9/4/08 23,500,000 23,385,862 Victory Receivables Corp. 2.697 8/28/08 24,500,000 24,394,214 Victory Receivables Corp. 2.656 7/7/08 25,000,000 24,988,958 Windmill Funding Corp. 2.609 7/15/08 40,000,000 39,959,556 Working Capital Management Co. 2.952 7/1/08 40,000,000 40,000,000 Working Capital Management Co. 2.855 7/10/08 25,000,000 24,982,188 Working Capital Management Co. 2.806 7/15/08 24,000,000 23,973,867 Total asset-backed commercial paper (cost $1,006,918,561) CERTIFICATES OF DEPOSIT (15.5%)(a) Yield (%) Maturity date Principal amount Value Abbey National Treasury Services PLC FRN 2.717 2/13/09 $22,000,000 $22,000,000 ABN Amro Bank N.V. (Netherlands) 2.840 9/5/08 21,000,000 21,005,155 Banco Santander SA (Spain) 3.060 10/22/08 22,000,000 22,000,680 Barclays Bank PLC/NY FRN 2.982 3/17/09 18,000,000 18,000,000 Barclays Bank PLC/NY FRN 2.881 2/23/09 21,200,000 21,200,000 Barclays Bank PLC/NY FRN 2.771 2/17/09 17,000,000 17,000,000 Barclays Bank PLC/NY 3.000 12/2/08 20,000,000 20,000,421 Calyon New York 2.800 11/17/08 22,000,000 22,000,000 Canadian Imperial Bank of Commerce/New York FRN 2.491 9/22/08 31,000,000 31,000,000 Deutsche Bank AG/New York NY FRN (M) 3.011 12/21/12 35,000,000 35,000,000 Dexia Credit Local/New York NY 2.950 7/18/08 33,000,000 33,000,155 National Australia Bank, Ltd. (Australia) 2.810 9/18/08 17,000,000 17,000,330 Natixis/New York NY 3.100 7/22/08 22,000,000 22,000,000 Nordea Bank Finland PLC/New York NY FRN 2.418 7/29/08 22,000,000 21,996,565 Royal Bank of Canada/New York NY 2.810 9/26/08 26,000,000 26,000,624 Societe Generale (France) 3.100 12/22/08 25,000,000 25,000,000 Societe Generale NA 2.840 9/30/08 23,000,000 23,000,000 Societe Generale/New York 2.710 8/12/08 25,500,000 25,500,295 Swedbank AB FRN 2.420 9/8/08 30,600,000 30,587,756 UniCredito Italiano London (United Kingdom) 3.010 12/10/08 20,000,000 20,000,886 UniCredito Italiano/New York NY 3.260 12/24/08 22,000,000 22,001,058 UniCredito Italiano/New York NY 3.010 10/21/08 13,200,000 13,200,405 UniCredito Italiano/New York NY 2.890 8/13/08 24,000,000 24,000,142 Wachovia Bank NA FRN 2.693 1/27/09 15,000,000 15,000,000 Total certificates of deposit (cost $547,494,472) COMMERCIAL PAPER (14.6%)(a) Yield (%) Maturity date Principal amount Value Citigroup Funding, Inc. 2.972 9/25/08 $21,400,000 $21,249,189 Citigroup Funding, Inc. 2.822 8/15/08 22,000,000 21,923,000 Citigroup Funding, Inc. 2.800 8/21/08 22,560,000 22,471,151 Danske Corp. 144A FRN 2.756 12/15/08 17,000,000 17,000,000 Dexia Delaware, LLC 2.667 8/12/08 13,108,000 13,067,474 DnB NOR Bank ASA (Norway) 3.021 12/29/08 50,000,000 49,255,889 DnB NOR Bank ASA (Norway) 3.001 10/27/08 22,000,000 21,786,912 Greenwich Capital Holdings 3.072 12/22/08 25,000,000 24,636,292 Greenwich Capital Holdings 3.066 10/17/08 19,000,000 18,827,860 Greenwich Capital Holdings 2.966 9/29/08 25,000,000 24,816,875 ICICI Bank, Ltd. (Fortis Bank SA/NV (LOC)) (India) 3.097 8/4/08 40,000,000 39,884,778 ICICI Bank, Ltd. (Bank Of America Corp. (LOC)) (India) 2.869 9/30/08 10,000,000 9,928,464 International Lease Finance Corp. 3.053 7/8/08 31,200,000 31,181,497 NATC California, LLC (Suntrust Bank (LOC)) 2.768 7/11/08 18,000,000 17,986,250 Royal Bank of Scotland Group PLC (United Kingdom) 2.913 10/20/08 26,200,000 25,968,152 Royal Bank of Scotland Group PLC (United Kingdom) 2.849 9/8/08 9,700,000 9,647,386 Swedbank AB (Sweden) 3.201 7/30/08 20,000,000 19,949,250 Swedbank AB (Sweden) 3.083 7/9/08 10,000,000 9,993,222 Swedbank AB (Sweden) 2.871 7/16/08 25,200,000 25,170,075 Swedbank Hypotek AB (Sweden) 2.713 7/10/08 5,200,000 5,196,490 UniCredito Italiano Bank Ireland PLC (Ireland) 3.013 8/7/08 25,000,000 24,923,174 UniCredito Italiano Bank Ireland PLC (Ireland) 2.808 7/7/08 4,200,000 4,198,040 UniCredito Italiano Bank Ireland PLC (Ireland) 2.720 7/2/08 5,800,000 5,799,565 Westpac Banking Corp. 2.798 10/8/08 25,000,000 24,810,250 Westpac Securities NZ, Ltd. 144A FRN (United Kingdom) 3.366 1/28/09 24,000,000 23,959,041 Total commercial paper (cost $513,630,276) SHORT-TERM INVESTMENT FUND (3.2%)(a) (cost $113,378,948) Shares Value Putnam Prime Money Market Fund (e) 113,378,948 U.S. GOVERNMENT AGENCY OBLIGATIONS (2.9%)(a) Yield (%) Maturity date Principal amount Value Fannie Mae sr. unsec. notes FRN 2.747 7/28/09 $23,000,000 $22,992,979 Federal Home Loan Bank unsec. bonds FRB 2.377 3/13/09 25,000,000 25,000,000 Federal Home Loan Bank unsec. bonds FRB, Ser. 1 2.505 5/13/09 30,000,000 30,000,000 Freddie Mac unsec. notes FRN 2.461 9/21/09 23,400,000 23,400,000 Total U.S. government agency obligations (cost $101,392,979) MUNICIPAL BONDS AND NOTES (1.2%)(a) Yield (%) Maturity date Rating(RAT) Principal amount Value CO Hsg. & Fin. Auth. VRDN (Single Fam.), Ser. A-1, Class I (M) 2.750 11/1/34 VMIG1 $14,450,000 $14,450,000 (Single Fam. Mtge.), Ser. B-2 (M) 2.750 11/1/33 VMIG1 11,620,000 11,620,000 (Single Fam. Mtge.), Ser. B-1 (M) 2.750 11/1/33 VMIG1 10,385,000 10,385,000 PA Hsg. Fin. Agcy. VRDN (Single Fam. Mtge.), Ser. 99D (M) 2.650 4/1/38 VMIG1 4,900,000 4,900,000 Total municipal bonds and notes (cost $41,355,000) TOTAL INVESTMENTS Total investments (cost $3,573,715,829) (b) NOTES (a) Percentages indicated are based on net assets of $3,522,619,905 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at June 30, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at June 30, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at June 30, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $3,008,959 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $1,079,047,732 and $1,083,370,784, respectively. (M) The security's effective maturity date is less than one year. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Variable Rate Demand Notes (VRDN), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at June 30, 2008 (as a percentage of Portfolio Value): United States 71.8% United Kingdom 6.0 Sweden 3.9 Ireland 2.9 Norway 2.9 Australia 2.9 France 2.4 Netherlands 1.8 Canada 1.5 India 1.4 Spain 1.2 Portugal 0.8 Denmark 0.5 Total 100.0% Security valuation The valuation of the funds portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: August, 28 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
